             Case 3:19-cv-06043-RBL Document 19 Filed 11/09/19 Page 1 of 3



 1                                                  THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA

 9   JIUSAN GROUP TIANJIN SOYA SCIENCE AND                      IN ADMIRALTY
     TECHNOLOGY CO. LTD., a Chinese corporation,
10                                                              No. 3:19-cv-06043-RBL
                                    Plaintiff,
11                                                              EMERGENCY AND EX PARTE
                             v.                                 MOTION AND ORDER FOR RELEASE
12                                                              OF VESSEL
     ANGELAKOS LTD., ANGELAKOS (HELLAS)
13   S.A., HISPANIA GRAECA SHIPPING LTD.,                       UNOPPOSED
     AFRICA GRAECA SHIPPING LTD.,
14
                                    Defendant(s).
15

16                                     UNOPPOSED MOTION

17             WHEREAS, the Plaintiff Jiusan Group Tianjin Soya Science and Technology Co.

18   Ltd. (“Plaintiff”) has caused the vessel M/V AFRICA GRAECA (IMO. No. 9221621)

19   (“Vessel”) to be attached and arrested in this jurisdiction pursuant to Rule B of the

20   Supplemental Rules for Certain Admiralty and Maritime Claims;

21             WHEREAS, the Owners of the Vessel have provided a letter of undertaking and other

22   security to Plaintiff in a form and amount acceptable to Plaintiff for the release of the Vessel;

23   and

     EMERGENCY AND EX PARTE MOTION AND                                               Le Gros Buchanan
     ORDER FOR RELEASE OF VESSEL – Page 1                                                 & Paul
                                                                                        4025 Delridge way sw
     {00001-00562911;2}                                                                        SUITE 500
                                                                                    SEATTLE, WASHINGTON 98106-1271
                                                                                             (206) 623-4990
             Case 3:19-cv-06043-RBL Document 19 Filed 11/09/19 Page 2 of 3



 1             WHEREAS, the costs of and associated with the arrest of the Vessel are issues to be

 2   dealt with in the agreed forum of dispute resolution between Plaintiff and the Owners of the

 3   Vessel and the M/V HISPANIA GRAECA, namely by an arbitral tribunal to be constituted

 4   in London.

 5             Plaintiff hereby MOVES for an order releasing the Vessel from arrest and allowing

 6   the Vessel to depart this jurisdiction because security in sufficient form and amount has been

 7   provided by the Owners for the release of the Vessel.

 8             DATED: November 9, 2019

 9
                                                   LE GROS BUCHANAN & PAUL
10
                                                   s/ Eric R. McVittie
11                                                 s/ Daniel J. Park
                                                   s/ Mary C. Butler
12                                                 Eric R. McVittie, WSBA # 20538
                                                   Daniel J. Park, WSBA # 43748
13                                                 Mary C. Butler, WSBA #44855
                                                   4025 Delridge Way SW, Suite 500
14                                                 Seattle, WA 98106-1271
                                                   Phone: (206) 623-4990
15                                                 Email: emcvittie@legros.com,
                                                   dpark@legros.com,
16                                                 mbutler@legros.com

17                                                 Attorneys for Plaintiff Jiusan Group Tianjin
                                                   Soya Science and Technology Co. Ltd.
18

19             //

20             //

21             //

22             //

23


     EMERGENCY AND EX PARTE MOTION AND                                             Le Gros Buchanan
     ORDER FOR RELEASE OF VESSEL – Page 2                                               & Paul
                                                                                      4025 Delridge way sw
     {00001-00562911;2}                                                                      SUITE 500
                                                                                  SEATTLE, WASHINGTON 98106-1271
                                                                                           (206) 623-4990
             Case 3:19-cv-06043-RBL Document 19 Filed 11/09/19 Page 3 of 3



 1                               ORDER FOR RELEASE OF VESSEL

 2             Pursuant to the foregoing Unopposed Motion, it is hereby:

 3             ORDERED that the vessel M/V AFRICA GRAECA (IMO. No. 9221621) shall be

 4   released from arrest and allowed to depart this jurisdiction because security in sufficient form

 5   and amount has been provided by the Owners of the Vessel for the release of the M/V

 6   AFRICA GRAECA, and the United States Marshal and Substitute Custodian, Marine Lender

 7   Services, LLC, are hereby directed to release the M/V AFRICA GRAECA from the Court’s

 8   arrest.

 9             SO ORDERED ON this _9th__ day of November, 2019.

10
                                                   s/ Ronald B. Leighton
11                                                 THE HONORABLE RONALD B. LEIGHTON
                                                   UNITED STATES DISTRICT COURT JUDGE
12
     Presented by:
13
     LE GROS BUCHANAN & PAUL
14
     s/ Eric R. McVittie
15   s/ Daniel J. Park
     s/ Mary C. Butler
16   Eric R. McVittie, WSBA # 20538
     Daniel J. Park, WSBA # 43748
17   Mary C. Butler, WSBA #44855
     4025 Delridge Way SW, Suite 500
18   Seattle, WA 98106-1271
     Phone: (206) 623-4990
19   Email: emcvittie@legros.com, dpark@legros.com,
     mbutler@legros.com
20   Attorneys for Plaintiff Jiusan Group Tianjin
     Soya Science and Technology Co. Ltd.
21

22

23


     EMERGENCY AND EX PARTE MOTION AND                                              Le Gros Buchanan
     ORDER FOR RELEASE OF VESSEL – Page 3                                                & Paul
                                                                                       4025 Delridge way sw
     {00001-00562911;2}                                                                       SUITE 500
                                                                                   SEATTLE, WASHINGTON 98106-1271
                                                                                            (206) 623-4990
